Citation Nr: 1040642	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease and degenerative joint disease of the 
lumbosacral spine with spinal stenosis and radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, H.L., and A.L.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1992 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the RO in June 2010; a transcript is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under 38 U.S.C.A. § 5103A, VA has a duty to assist the Veteran, 
including providing a medical examination when such an 
examination is necessary to make a decision on the claim.  Where 
an examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.

The Veteran underwent a VA examination in October 2006.  At that 
time, he was working 35 to 38 hours a week and did not use any 
ambulatory aids.  He indicated that he had significant pain and 
had had three epidural injections, which had not helped at all.  
The thoracolumbar spine was tender to palpation and a straight 
leg raise was negative.  Range of motion was flexion 60 degrees, 
extension 5 degrees, side bending 5 degrees to the right and 10 
degrees to the left, and rotation 10 degrees to the right and 20 
degrees to the left with pain at the terminal degrees of all 
motions.  There was no change upon repeat testing.  The examiner 
diagnosed the Veteran with mild degenerative disc disease with 
spondylolisthesis at L5-S1.  The functional impairment was 
described by the examiner as moderately severe.  There was no 
weakness, fatigability, or incoordination.

March 2008 VA treatment records indicate that the Veteran 
continued to have severe low back pain with radiation down the 
right leg.  He said he used a wheelchair and cane at home.  He 
received an epidural steroid injection, without relief.  A June 
2008 MRI from private treatment showed mild grade I 
anterolisthesis of L5 over L1 due to possible bilateral L5 pars 
defects, lumber spondylosis that was most pronounced at L5-S1, 
and facet degenerative changes and ligamentum flavum enlargement 
resulting in moderate to severe right- and moderate left-side 
neural foraminal stenosis.  

An October 2008 VA home assessment indicated that the Veteran had 
been progressively impaired from standing or walking due to back 
pain over the prior six months.  He spent most of his time in bed 
or in a wheelchair, and he used a cane to walk.  Pain precluded 
walking any distance, and there was a flare-up on a daily basis.  
He was taking medication for his pain and spent two to four hours 
in bed during the day and 10 to 12 hours in bed at night.  The 
Veteran was virtually unable to flex or extend his spine.  There 
was flexion to 25 degrees, extension to 15 degrees, lateral 
flexion to 10 degrees, and rotation to 10 degrees.  The examiner 
noted that the Veteran was essentially wheelchair bound.

The Veteran had a private neurological consultation in October 
2008, at which it was noted that he had had to stop working a 
year and a half before.  He described his symptoms as being 
localized to the right low back and paraspinal muscle groups.  
There was a dull, achy pain present during any motion including 
sitting, standing, walking, and lying down.  Occasionally there 
was sharp radiating pain into the right posterior thigh, calf, 
and foot.  The Veteran stated that 80 percent of the pain was in 
the low back and 20 percent was in the right leg.  He indicated 
that an EMG performed by VA a year before had been normal.  He 
said that when he had physical therapy five years before there 
was not much improvement, and he had suffered significant 
bleeding from an epidural injection a couple of years before and 
did not want to have any more.  He had used a lumbar brace 
intermittently, with minimal improvement in symptoms, and he used 
a cane and wheelchair.

On examination there was a significant reduction in range of 
motion in forward flexion, extension, and lateral bending, and 
rotation.  These movements produced localized pain to the low 
back, and palpation of the lumbar spine revealed significant 
tenderness to palpation along the L4-5 facet joint and the L5-
S1facet joint on the right, as well as mild symptoms at the L4-5 
facet joint on the left.  There was no sacroiliac joint 
tenderness to palpation, and there was some diffuse lumbar 
paraspinal tenderness to palpation with some muscle spasms.  The 
Veteran was diagnosed with chronic low back pain with right lower 
extremity pain; probable right chronic sensory S1 radiculopathy; 
symptomatic lumbar facet arthritis; low lumbar and lumbosacral 
neuroforaminal stenosis, right worse than left; and bilateral 
trochanteric bursitis.  The treating physician felt that physical 
therapy and DRX lumbar traction could be helpful.

At an October 2008 VA neurology consultation, it was noted that 
the Veteran was taking ibuprofen and Vicodin, and that he used a 
wheelchair to get around on longer travels.  The Veteran was able 
to toe and heel walk and could bend and straighten.  He self 
restricted bending to the side and hyperextension of the low 
back, for fear of inducing pain.

The Veteran underwent an L5-S1 anterior lumbar interbody fusion 
in June 2009.  The instrumentation to hold it in place was 
insufficient, and in July 2009 he underwent a posterior 
instrumentation to further support the spine.  He then had a 
revision of the posterior cementation secondary to severe leg 
pain after the second surgery.  J.W., M.D., a private physician 
at B. Neurosurgical Associates, opined in August 2009 that the 
Veteran would not be able to work again and was permanently 
disabled due to the extent of his spine disease at L5-S1 and the 
stress that was at that level of the spine.

The Veteran had a December 2009 VA examination for housebound 
status or permanent need for regular home aid and attendance.  It 
was noted that he would require nursing home care without the 
assistance of his wife.  He was using a bedside urinal, and left 
his home two times a week with assistance. 


At January 2010 VA treatment the Veteran rated his pain as an 
eight out of ten.  February 2010 VA treatment notes indicate he 
complained that his low back pain had been worse for the past 
three days.  He denied a history of recent trauma, and said he 
felt as though "the screw moved."  The pain radiated to the 
left leg with numbness and a tingling sensation.  He had been 
taking pain medication with no relief, described the pain as 
feeling like "a rod struck at the bottom of my foot," and had 
not been able to sleep for two days because of the pain.

In February 2010 the Veteran had emergency treatment for back 
pain.  X-rays were negative, and he was told that an MRI would be 
needed to determine whether there were abnormalities in the 
lumbar spine.  It was recommended that he see a pain management 
specialist for chronic pain management. 

The Veteran had a VA examination in April 2010.  The examiner 
noted that the claims file was not available for review, and that 
repeated attempts on his part to obtain it for review it were 
unsuccessful.  It was noted from the history obtained from the 
Veteran that he had undergone three surgeries on his back the 
previous year and was taking morphine, 75 mg every 6 hours, and 
Percocet, three tablets every 6 hours.  He had mostly been in bed 
for the prior year, and he used urinals and bedpans because he 
had difficulty getting up to use the bathroom.  He reported pain 
24 hours a day that was sharp and stabbing; it started in the low 
back and radiated to the posterior aspect of the left leg down to 
the left foot.  The Veteran rated the pain as a 10 out of 10 in 
intensity and aggravated by any type of movement or shifting in 
weight.  There was generalized fatigue from the waist down, and 
the Veteran said that his back was stiff and felt like a "cinder 
block."  The distal feet had numbness, there was no tingling, 
and he sometimes had urinary incontinence at night.  His wife 
assisted him with toilet hygiene, dressing, and showering.  He 
needed to hold onto the arm of his wife to stand up, and he was 
able to drive.  He used a cane to ambulate at the examination, 
and said that at home he generally used a walker and on occasion 
a wheelchair.  The examiner noted that the Veteran's gait was 
unsteady and that he was in distress from pain.



On examination, the Veteran ambulated without his cane with 
difficulty, and was unable to walk heel-to-toe without falling.  
He was unable to do extension for range-of-motion testing, and 
preferred to maintain a baseline of forward flexion between 10 
and 15 degrees.  Forward flexion was to 30 degrees, which 
decreased to 20 degrees after the third repetition.  Lateral 
flexion was limited to 10 degrees on the left and 5 degrees on 
the right after three active repetitions.  Left lateral rotation 
was 10 degrees and right lateral rotation was 8 degrees after 
three active repetitions.  The examiner did not appreciate any 
atrophy or spasm, but there was definite marked tenderness to 
palpation of the lumbar spine and the paraspinal areas.  
Additional loss of range of motion after repetitive use was 
usually caused by pain.  There was some decrease of sensation to 
the toes of both feet and normal muscle strength on the hip 
flexors, knee flexors and extensors, and ankle flexors and 
extensors.  The examiner diagnosed the Veteran with bilateral 
spondylosis at the fifth lumbar vertebra.

Private treatment notes from A. Pain Specialists indicate that in 
May 2010 and June 2010 the Veteran underwent L2-5 medial branch 
blocks with fluoroscopic guidance.  After the May 2010 block he 
reported having 90 percent pain relief for approximately six 
hours.  However, three days later he rated his pain as 8 out of 
10, described it as throbbing, shock-like, and sharp, and said it 
had worsened since February 2010.  The pain was exacerbated by 
sitting, bending, lying down, standing, and walking.  He 
indicated that medications improved his pain and quality of life 
by approximately 25 percent.  Sleep, general activity, mood, 
walking, normal work, recreational activities, relationships with 
people, and overall enjoyment of life had been adversely affected 
by his pain.  On examination there was tenderness to palpation 
over the facet joints with lumbar extension and rotation.  There 
was some paraspinous musculature spasm, no gross anatomical 
abnormalities, and decreased range of motion the lumbar extension 
and flexion.  The treating nurse practitioner felt that the 
Veteran's back surgery had failed.  After the June 2010 procedure 
the Veteran reported significant palliation of lumbar pain, but 
he continued to have very centralized and localized pain.



The Veteran's representative stated at the June 2010 hearing that 
the April 2010 VA examiner had looked only at the ranges of 
motion.  Furthermore, the Veteran mentioned being on bed rest for 
the past 12 months, but said the examiner had failed to ask about 
incapacitating episodes.  The Veteran testified that he has been 
on bed rest since his surgery, that he uses a bedside urinal, and 
that his wife takes care of him.  He is able to shower with 
assistance and using a chair   The Veteran's wife accompanied him 
to the hearing, and testified that she has to help him get out of 
bed as he holds onto a bedside rail.

Diagnostic Code (DC) 5243 provides the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating  Episodes.  
Note (1) to that rating formula provides that, for purposes of 
ratings under DC 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  The record indicates that the Veteran has been on bed 
rest due to his back, but it is not clear from the record that it 
was prescribed by a physician, nor is it clear when he needed to 
begin that bed rest.  Therefore, the Board finds that an opinion 
must be obtained from the April 2010 VA examiner in regard to 
incapacitating episodes for the Veteran's degenerative disc 
disease and degenerative joint disease of the lumbar sacral spine 
with spinal stenosis and radiculopathy.

Accordingly, the case is REMANDED for the following action:

1.  The RO should invite the Veteran to submit 
any new and pertinent evidence in his 
possession, or identify any outside source of 
such new and pertinent evidence, if there is 
any, and explain to him the type of evidence 
that it is his ultimate responsibility to 
submit.

2.  Once the above-requested development has 
been completed and after the records have been 
associated with the claims folder, the RO 
should request an examination report addendum 
from the physician who conducted the April 
2010 VA general medicine examination.  The 
claims file, to include a copy of this Remand, 
must be made available to the examiner, and 
the addendum should include a notation that 
the claims file was reviewed.  If the 
physician who conducted the April 2010 general 
medicine examination is not available, the RO 
should request that another physician review 
the claims file.  The addendum should include 
a statement indicating the total duration of 
incapacitating episodes, as defined above by 
Note (1) to Diagnostic Code 5243, during the 
prior 12 months from the date of the review 
and in the 12 months prior to the April 2010 
examination.  Furthermore, the VA physician 
should indicate when the Veteran began to have 
incapacitating episodes.  If it is not 
possible to state answer any of the questions 
without resorting to mere speculation, the VA 
physician should so state, with an explanation 
of why that is the case.

3.  Thereafter, the Veteran's claim for an 
increased evaluation for the service-connected 
degenerative disc disease and degenerative 
joint disease of the lumbar sacral spine with 
spinal stenosis and radiculopathy must be 
readjudicated.  If the decision remains 
adverse to the Veteran, he and his 
representative must be provided with a 
Supplemental Statement of the Case (SSOC) and 
an opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

